Citation Nr: 1824044	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for left ankle scars.

3. Entitlement to service connection for a psychiatric disability.

4.  Entitlement to a compensable rating for left ankle Achilles tendonitis.  

5. Entitlement to a compensable rating for headaches.

6. Entitlement to a rating in excess of 10 percent for a low back disability.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011, November 2011, May 2014, and July 2014 rating decisions by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision, in pertinent part, denied service connection for an acquired psychiatric disability.  The November 2011 rating decision, in pertinent part, granted service connection for left ankle Achilles tendonitis, rated 0 percent, effective February 28, 2011, and denied a TDIU rating.  The May 2014 rating decision, in pertinent part, denied service connection for hearing loss and increased ratings for low back and headache disabilities.  The July 2014 rating decision denied service connection for left ankle scars.  In December 2016, the Board remanded the case for additional development.  [The December 2016 Board decision also denied service connection for right knee and right ankle disabilities and found new and material evidence had not been received to reopen claims of service connection for fatigue and body pain; a left knee disability; residuals of shrapnel wounds; a bilateral shoulder disability; a bilateral hip disability; sinusitis; allergic rhinitis; tinnitus; fecal incontinence; and a skin disability.  Those matters are no longer before the Board.]  The case is now assigned to the undersigned.

The Veteran's representative, a private attorney, withdrew representation in a January 2017 written statement (after providing advance notice to the Veteran in a December 2016 letter).  The Veteran has not appointed a new representative, and the Board proceeds with the understanding that he is appearing pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

The Board finds that further development of the record remains needed for a proper adjudication of the claims on appeal.  In the December 2016 remand, the Board directed the AOJ to arrange for examinations in connection with the claims seeking service connection for hearing loss, left ankle scars, and a psychiatric disability, and seeking increased ratings for left ankle Achilles tendonitis, headaches, and a low back disability.  An October 2017 cancellation notice from the examination contractor notes that the "Veteran is not able to travel to our facilities.  He is only wanting to be seen by the VA as he can only travel to his closest VA facility through the [Veterans Choice Program]."  It appears he was mistaken that he was not eligible to undergo examination by a VA contractor.  Corrective action (informing him that compensation examinations are scheduled as part of the claims process and are separate from VA medical care; that VA may use contractors for compensation examinations; and that he may request travel reimbursement) is necessary.  In addition, a January 2017 report of general information notes he reported he wanted to withdraw all of the claims on appeal except for the back and ankle matters.  He indicated he would submit a written withdrawal of the remaining matters, but no such statement was received.  He should be asked to clarify his intentions regarding withdrawals of appeals, and express willingness to appear for examinations scheduled in connection with the claims remaining on appeal.  Thereafter examinations for the matters remaining on appeal should be scheduled based on his response.

Updated records of any VA evaluations or treatment Veteran may have received for hearing loss, left ankle scars, an acquired psychiatric disability, left Achilles tendonitis, headaches, and his low back disability may contain pertinent information (and VA records are constructively of record), and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remaining on appeal.

The case is REMANDED for the following:
1. The AOJ should secure for association with the record updated (all outstanding) records of VA evaluations and treatment the Veteran has received for hearing loss, left ankle scars, a psychiatric disability, left Achilles tendonitis, headaches, and a low back disability.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should advise the Veteran that compensation examinations are scheduled as part of the claims process and are separate from VA medical care.  VA may use contractors for compensation examinations, and he may request travel reimbursement.  He should be asked to confirm that he will appear for any examinations re-scheduled pursuant to this remand.  He should also be asked to clarify, in writing, whether or not he is withdrawing any appeals.  The AOJ should thereafter arrange for the following examinations if the Veteran (excluding any for which an appeal is withdrawn or he indicates he will not appear):

Audiological Examination:

Upon review of the record and interview and examination of the Veteran, the consulting audiologist, should respond to the following:

(a) Does the Veteran have a hearing loss disability as defined in 38 C.F.R. § 3.385?

(b) If so, what is the most likely etiology for the hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must include rationale with all opinions, to specifically include citation to supporting factual data and comment on the opinions/textual evidence already in the record, including his service treatment records (STRs) that show he complained of hearing loss in service.

Psychiatric examination:

Upon review of the record and interview and examination of the Veteran, the consulting psychologist or psychiatrist should respond to the following:

(a) Identify (by diagnosis) each psychiatric disability entity found or shown by the record during the pendency of the instant claim, to include PTSD and dysthymic disorder.   

(b) Identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the Veteran's service/events therein or was either caused or aggravated by the Veteran's service-connected low back, left ankle, and headache disabilities.  If a psychiatric disability is found to not have been caused, but to have been aggravated by the service-connected low back, left ankle, and/or headache disabilities, please identify the degree of impairment that is due to such aggravation.

The examiner must include rationale with all opinions, to specifically include citation to supporting factual data and comment on the opinions/textual evidence already in the record, including Social Security Administration (SSA) records that suggest he had dysthymic disorder due to physical disabilities, including headaches and arthritis.

Left Ankle Scar Examination:

Upon review of the record and interview and examination of the Veteran, the examiner should:

(a) Describe each left ankle scar found.

(b) Identify the likely etiology for each left ankle scar.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service or was either caused or aggravated by the Veteran's service-connected left ankle disability.  

The examiner must include rationale with all opinions, to specifically include citation to supporting factual data and comment on the opinions/textual evidence already in the record.

Left Ankle Musculoskeletal Examination:

Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Assess the current severity of the Veteran's service-connected left ankle disability.  [The examiner must be provided a copy of the criteria for rating ankle disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the ankle.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion in both ankles and in weight-bearing and nonweight-bearing.  Specifically noted should be whether the ankle is ankylosed (and if so, the position of ankylosis). 

Low Back Examination:

Upon review of the record and interview and examination of the Veteran, the examiner should respond to the following:

Assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the spine.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examination should record the results of range of motion testing for pain on BOTH active and passive motion and in weight-bearing and nonweight-bearing.  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are neurologic manifestations, and if so their nature and severity.  Please indicate also whether or not there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, their frequency and duration). 

Headaches:

Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the service-connected headache disability:

(a) Please identify all symptoms associated with the Veteran's headaches, noting their severity, frequency, and duration. 

(b) Please indicate whether the headaches are manifested by characteristic prostrating attacks and, if so, describe the frequency and duration of any such attacks and specifically whether there are completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3. The AOJ should thereafter arrange for any further development suggested by the evidence received then review the entire record and readjudicate the claims (TDIU following all further development needed, and in light of the determinations  on the other issues).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

